DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 01/22/2021 and 02/19/2021 have been entered.

Response to Amendments
In response to an indication of potential Allowable Subject Matter (see p. 26 of the Final Office Action of 09/22/2020), Applicant has rewritten claims 6, 13, and 14 into independent form (including any intervening claims) as claims 1, 13, and 14, respectively, thereby overcoming the rejections under 35 U.S.C. §102/103 in light of the prior art of record.
Furthermore, following interviews of Feb. 12 and Feb. 18, 2021, the remaining issues raised under 35 U.S.C. §112(b) have been satisfactorily addressed by the amendments filed in Applicant’s Supplemental Amendment of 02/19/2021.
Thus, all outstanding issues noted in the Final Office Action of 09/22/2020 have been satisfactorily addressed and the application in now in condition for allowance.
Applicant’s Representative, Jenae Gureff (Reg. No. 58,500) is thanked for the courtesies extended during the interviews and assistance in facilitating prosecution.

Allowable Subject Matter
Claims 1-3, 7, 13, 14, 16-18, and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 22, 2021


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832